DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deppe (DE 4317400 C2; see machine translation).
With regards to claim 1, Deppe discloses an apparatus useful in processing a recording media moving along a path in an imaging system, comprising:
a print zone including a first plurality of marking material deposition sources configured to facilitate surface coatings on at least one side of both sides of the recording media (page 1, highlighted portions);
a blower (“blowing device”) configured to provide a flow of pressurized air (page 3, highlighted portions);
a plurality of turnbars (1) located adjacent the recording media moving along the path in serpentine series over and under adjacent ones of the plurality of turnbars with each of both sides of the recording media adjacent a respective one of the plurality of turnbars (FIG. 1), each turnbar having at least one aperture (blow-out openings) disposed thereon to provide, from the flow of pressurized air, an air bearing having a leading edge and a trailing edge (FIG. 1 and 3 shows where the holes are located);
wherein the turnbar (1) defines a first tangent line corresponding to an initial point of contact of the recording media and the turnbar in the absence of the air bearing, a second tangent line corresponding to a last point of contact of the recording media with the turnbar in the absence of the air bearing, and a contacting area disposed between the first tangent line in the second tangent line in the absence of the air bearing (areas without the holes; FIG. 3); and
each air bearing providing a spatial separation gap between the respective turnbar and the recording media to inhibit contact therebetween as the recording media moves along the path about the plurality of turnbars with the spatial separation gap therebetween (page 2-3, highlighted portions). 
With regards to claim 11, Deppe discloses a method for heating a recording media moving along a path in an imaging system, comprising:
applying surface coatings on a side of the recording media (page 1, highlighted portions); 
providing a flow of pressurized air (page 3, highlighted portions);
a plurality of turnbars (1) located adjacent the recording media moving along the path in serpentine series over and under adjacent ones of the plurality of turnbars with each of both sides of the recording media adjacent a respective one of the plurality of turnbars (FIG. 1), each turnbar having at least one aperture (blow-out openings) disposed thereon to provide, from the flow of pressurized air, an air bearing having a leading edge and a trailing edge (FIG. 1 and 3 shows where the holes are located);
wherein the turnbar (1) defines a first tangent line corresponding to an initial point of contact of the recording media and the turnbar in the absence of the air bearing, a second tangent line corresponding to a last point of contact of the recording media with the turnbar in the absence of the air bearing, and a contacting area disposed between the first tangent line in the second tangent line in the absence of the air bearing (areas without the holes; FIG. 3); and
each air bearing providing a spatial separation gap between the respective turnbar and the recording media to inhibit contact therebetween as the recording media moves along the path about the plurality of turnbars with the spatial separation gap therebetween (page 2-3, highlighted portions). 
moving the recording media the path in serpentine series over and under the adjacent ones of the plurality of turnbars with each of both sides of the recording media adjacent the respective one of the plurality of turnbars (FIG. 1);
bending the recording media as it moves along the path in serpentine series over and under adjacent ones of the plurality of turnbars, and preventing by application of the pressurized air the recording media from contacting the plurality of turnbars (page 2-3, highlighted portions; FIG. 1).
With regards to claims 2 and 12, Deppe discloses the apparatus in accordance to claim 1 and the method accordance to claim 11, respectively, the turnbar having an exterior surface defining a first region (areas where the blow-out openings are located) and a second region (areas without the blow-out openings; FIG. 3), which is substantially devoid of apertures, the first region having the at least one aperture operatively connected to the blower, the at least one aperture defining a pattern aligned in a longitudinal direction along a length of the turnbar (creating an air cushion suggests the blow-out openings is located along the length of feature 1; page 3, highlighted portions), the at least one aperture being configured to direct the pressurized air from the exterior surface of the turnbar, and the pressurized air through the second region is not directed from the exterior surface (FIG. 3).
With regards to claims 3 and 14, Deppe discloses the apparatus in accordance to claim 2 and the method accordance to claim 12, respectively, wherein heat from the pressurized air is transferred to the recording media to raise the temperature of the recording media, to facilitate drying, or to facilitate leveling of the surface coatings (page 3, highlighted portions).
With regards to claim 4, Deppe discloses the apparatus in accordance to claim 2, wherein the at least one aperture comprises a plurality of apertures selected from the group consisting of holes, slots, slits, and combinations thereof (page 3, highlighted portions; FIG. 3).
With regards to claims 10 and 20, Deppe discloses the apparatus in accordance to claim 2 and the method accordance to claim 12, respectively, wherein the flow of the pressurized air prevents the recording media from contacting the at least one turnbar at the exterior surface defining a first region (3; page 3, highlighted portions); wherein the recording media is a web of material (page 1, highlighted portions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe (DE 4317400 C2; see machine translation) in view of Cattaneo (EP 0510502 A1).
With regards to claim 5, Deppe teaches the apparatus in accordance to claim 4.  
However, Deppe is silent regarding wherein the plurality of apertures defining a pattern including a plurality of rows and a plurality of columns, each of the rows being aligned in a longitudinal direction along a length of the turnbar, one of a first row of apertures and a last row of apertures being disposed outside of the contacting area.
Cattaneo teaches wherein the plurality of apertures (20) defining a pattern including a plurality of rows and a plurality of columns, each of the rows being aligned in a longitudinal direction along a length of the turnbar, one of a first row of apertures and a last row of apertures being disposed outside of the contacting area (FIG. 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of placing the apertures in rows and columns as taught by Cattaneo to the turnbar as taught by Deppe with reasonable expectation of providing air to the surface of the turnbar as originally intended.
With regards to claim 6, Deppe, as combined with Cattaneo, the apparatus in accordance to claim 5, wherein the plurality of columns includes a first column (first column of 20 as in Cattaneo; FIG. 7) and a last column (last column of 20 as in Cattaneo; FIG. 7) and at least one of the plurality of columns is disposed outside of the contacting area (surface area without holes (FIG. 3 of Deppe). 

Claims 7-9, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe (DE 4317400 C2; see machine translation) in view of Buck (US Patent 4,028,783).
With regards to claim 7, Deppe teaches the apparatus in accordance to claim 5, respectively.  However, Deppe is silent regarding wherein the at least one turnbar is a cylinder made from a material selected from the group consisting of metal, aluminum, plastic having melting point higher than 200°C, and combinations thereof.
Buck teaches a drying apparatus similar to Deppe, wherein the turnbar is a cylinder made from a metallic material (col. 2, lines 4-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turnbar(s) as taught by Deppe to be made from a metallic material and rotatable as taught by Buck with reasonable expectation of providing smooth surface (col. 2, lines 4-10; Buck) for conveying the web substrate as originally intended.
With regards to claim 8, Deppe, as modified by Buck, teaches the apparatus in accordance to claim 7, wherein the exterior surface can rotate (col. 4, lines 31-53; Buck).
With regards to claim 9, Deppe, as modified by Buck, teaches the apparatus in accordance to claim 8, the apparatus/method further comprising: a heater (page 3, highlighted portions) to direct heat onto a portion of the at least one turnbar to heat the pressurized air (page 3, highlighted portions; Deppe).
With regards to claim 13, Deppe teaches the method in accordance to claim 12.  However, Deppe is silent regarding the method further comprising rotating the exterior surface.
Buck teaches a drying apparatus similar to Deppe, wherein the turnbar is a cylinder that is rotatable (col. 1, line 58 to col. 2, line 13; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further make the deflection bodies 1 of Deppe to be rotatable as taught by Buck with reasonable expectation of maintaining tension in the web (col. 1, lines 61-67; Buck) as originally intended.
With regards to claim 15, Deppe, as modified by Buck, teaches the method in accordance to claim 13, wherein the at least one aperture comprises a plurality of apertures selected from the group consisting of holes, slots, slits, and combinations thereof (page 3, highlighted portions; FIG. 3; Deppe). 
With regards to claim 18, Deppe, as modified by Buck, teaches the method in accordance to claim 15, wherein the at least one turnbar is a cylinder made from a material selected from the group consisting of metal (col. 2, lines 4-10; Buck), aluminum, plastic having melting point higher than 200°C, and combinations thereof.
With regards to claim 19, Deppe, as modified by Buck, teaches the method in accordance to claim 18, respectively, the apparatus/method further comprising: a heater (page 3, highlighted portions; Deppe) to direct heat onto a portion of the at least one turnbar to heat the pressurized air (page 3, highlighted portions; Deppe).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe (DE 4317400 C2; see machine translation) in view of Buck (US Patent 4,028,783), and further in view of in view of Cattaneo (EP 0510502 A1).
With regards to claim 16, Deppe, as modified by Buck, teaches the method in accordance to claim 15, 
However, Deppe, as modified by Buck, is silent regarding wherein the plurality of apertures defining a pattern including a plurality of rows and a plurality of columns, each of the rows being aligned in a longitudinal direction along a length of the turnbar, one of a first row of apertures and a last tow of apertures being disposed outside of the contacting area.
Cattaneo teaches wherein the plurality of apertures (20) defining a pattern including a plurality of rows and a plurality of columns, each of the rows being aligned in a longitudinal direction along a length of the turnbar, one of a first row of apertures and a last row of apertures being disposed outside of the contacting area (FIG. 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of placing the apertures in rows and columns as taught by Cattaneo to the turnbar as taught by Deppe, as modified by Buck, with reasonable expectation of providing air to the surface of the turnbar as originally intended.
With regards to claim 17, Deppe, as modified by Buck and Cattaneo, the method in accordance to claim 16, wherein the plurality of columns includes a first column (first column of 20 as in Cattaneo; FIG. 7) and a last column (last column of 20 as in Cattaneo; FIG. 7) and at least one of the plurality of columns is disposed outside of the contacting area (surface area without holes (FIG. 3 of Deppe). 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853